                                                                            JS-6
 1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 2

 3   LUZ ABREU,                                  ) Case No. CV 19-4537-GW-JEMx
                                                 )
 4
     Plaintiff,                                  ) ORDER
 5                                               )
 6
           vs.                                   )
     DIVERSIFIED CONSULTANTS,                    )
 7   INC.; and DOES 1-10 inclusive,              )
 8                                               )
     Defendant.
                                                 )
 9
                                                 )
10

11
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
12
     to dismiss this case with prejudice pursuant to Federal Rules of Civil Procedure
13   41(a)(1), the entire case is dismissed with prejudice. Each party shall bear their
14   own costs and attorneys’ fees.
15

16
                                          Dated: July 29, 2019.
17

18

19                                          _______________________________
20                                          HON. GEORGE H. WU,
                                            U.S. DISTRICT JUDGE
21

22

23

24

25

26

27

28




                                        Order to Dismiss - 1
